BRIGHT, Circuit Judge,
dissenting.
I dissent.
The limited direction that licensed practical nurses (“LPNs”) give to certified *170nursing assistants (“CNAs”) does not constitute supervisory authority. These tasks as shown by the record in this case can be described as routine and mundane and do not amount to the exercise of “independent judgment” as required for LPNs to qualify as supervisors.
I. STATUTORY BACKGROUND
Section 2(11) of the National Labor Relations Act (“NLRA”) defines a supervisor as:
any individual having authority, in the interest of the employer, to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, or discipline other employees, or responsibly to direct them, or to adjust their grievances, or effectively to recommend such action, if in connection with the foregoing the exercise of such authority is not of a merely routine or clerical nature, but requires the use of independent judgment.
29 U.S.C. § 152(11) (1998) (emphasis added).
We need to. resolve two related questions: (1) What is “independent judgment” under the Act? (2) Do the Attleboro LPNs exercise that “independent judgment” in their relationship with the CNAs in this case? We turn to a discussion of these topics.
For the position of the Board in this case, we rely on the Board’s brief and the Decision and Direction of Election of the Regional Director.1 The Regional Director wrote:
LPN charge nurses direct the CNAs’ duties that are generally routine in nature, consisting of little more than assisting residents in their daily living activities. They teach them to perform procedures and monitor them to ensure that an acceptable level of care and that the required documentation is completed. The Board has specifically held that an LPN charge nurse does not utilize independent judgment when she directs CNAs in routine, day-to-day care of patients because her action entails “nothing more than the exercise of the LPN’s greater skill and experience in helping a less skilled employee perform her job correctly.” I find that the LPN charge nurses’ assignment to, and direction of, CNAs in the performance of routine functions is not indicative of supervisory status within the meaning of Section 2(11) of the Act.
App. at 337 (quoting Northern Montana Health Care Ctr., 324 NLRB No. 123, slip op. at 2, 1997 WL 650951 (1997)) (additional citations omitted).
In essence, the Board’s brief echoes this interpretation. The Board summarized its position with the following Supreme Court quote:
The Board has recognized that employees whose decisionmaking is limited to the routine discharge of professional duties in projects to which they have been assigned cannot be excluded from coverage even if union membership arguably may involve some divided loyalty. Only if an employee’s activities fall outside the scope of the duties routinely performed by similarly situated professionals will he be found aligned with management.
NLRB Br. at 17-18 (quoting NLRB v. Yeshiva Univ., 444 U.S. 672, 690, 100 S.Ct. 856, 63 L.Ed.2d 115 (1980)). In other words, the Board concludes that the “discharge of duties involving professional judgment and discretion may nonetheless be ‘routine’ within the meaning of Section 2(11)” and not the exercise of “independent judgment.” NLRB Br. at 18.
*171More recently the Seventh Circuit has approved of the Board’s view of the term “independent judgment.”
It seems that in comparable post-[Health Care ] LPN-as[-]supervisor cases around the country the Board is generally concluding that the supervisory authority typically exercised by LPNs over CNAs is not exercised with “independent judgment” as contemplated by § 2(11). Specifically, the Board has taken the position that the “judgment” of LPNs in exercising their incidental supervisory authority over CNAs is not the “independent judgment” concerned with management prerogatives contemplated by § 2(11). Rather, it is more properly viewed as “professional judgment” exercised in getting their assigned work done with the assistance of CNAs employed for that purpose. It seems to us that, given the nature of the LPN charge nurses’ primary work activity and incidental supervisory function in the classic pattern of these cases, the Board’s construction of “independent judgment” for application to them cannot be declared “arbitrary [or] capricious” under the APA. We think it is a permissible construction of an ambiguous term entitled to deference under Chevron.
NLRB v. Grancare, Inc., 170 F.3d 662, 668 (7th Cir.1999) (en banc).
The approval of the Board’s view of “independent judgment” is supported by the D.C. Circuit in Beverly Enters.-Mass., Inc. v. NLRB, 165 F.3d 960 (D.C.Cir.1999); the Eighth Circuit in Beverly Enters., Minn., Inc. v. NLRB, 148 F.3d 1042 (8th Cir.1998); and the Ninth Circuit in Providence Alaska Med. Ctr. v. NLRB, 121 F.3d 548 (9th Cir.1997). The majority rejects this interpretation and gives the term “independent judgment” an expansive reading, so that routine decisions made by LPNs qualify as the exercise of independent judgment. The majority’s position on this issue receives support from the Fourth Circuit in Beverly Enters., Va., Inc. v. NLRB, 165 F.3d 290 (4th Cir.1999) (en banc) and the Sixth Circuit in Caremore, Inc. v. NLRB, 129 F.3d 365 (6th Cir.1997). The prior case in this circuit regarding this subject did not define “independent judgment” but based on the Board’s findings in that case determined that the LPNs were supervisors and that they exercised independent judgment in relation to discipline and resolving grievances of CNAs. Passavant Retirement & Health Ctr. v. NLRB, 149 F.3d 243, 247-49 (3d Cir.1998).
I believe we are obligated to apply the Board’s construction of “independent judgment.” Under the Administrative Procedure Act, this court must give deference to the Board’s construction of “independent judgment” unless the construction is arbitrary or capricious. See 5 U.S.C. § 706 (1996). The Seventh Circuit in Grancare, 170 F.3d at 665-66, stated that courts “owe the Board deference when it is involved in the construction of an ambiguous provision of a statute it must enforce. Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-43, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984). And the Supreme Court characterized the term ‘independent judgment’ in the statute (§ 2(11)) as ambiguous in [Health Care], 511 U.S. at 579, 114 S.Ct. 1778. In addition, reviewing courts must respect the judgment of the NLRB when it has chosen between reasonable interpretations, “even if the issue “with nearly equal reason [might] be resolved one way rather than another.’ ” Holly Farms Corp. v. NLRB, 517 U.S. 392, 399, 116 S.Ct. 1396, 134 L.Ed.2d 593 (1996) (quoting Bayside Enters., Inc. v. NLRB, 429 U.S. 298, 302, 97 S.Ct. 576, 50 L.Ed.2d 494 (1977)) (alteration in original).
The legislative history of the Act supports an interpretation that appropriately distinguishes between true supervisors, with “genuine management prerogatives” owing management undivided loyalty, and “straw bosses,” “leadmen,” and employees possessing only minor supervisory authori*172ty. NLRB v. Health Care & Retirement Corp. of America, 511 U.S. 571, 586-89, 114 S.Ct. 1778, 128 L.Ed.2d 586 (1994) (Ginsburg, J., dissenting) (citing S.Rep. No. 105, 80th Cong., 1st Sess., 19 (1947)). Furthermore, the Supreme Court cautions that “reviewing courts must take care to assure that exemptions from NLRA coverage are not so expansively interpreted as to deny protection to workers the Act was designed to reach.” Holly Farms, 517 U.S. at 399, 116 S.Ct. 1396.
This court’s opinion in Passavant does not require an interpretation contrary to the Board’s interpretation. Although we concluded in Passavant that under the facts and proceedings in that case that the LPNs qualified as supervisors, we cautioned that the court had not “creat[ed] a per se rule that LPNs are supervisors.” Passavant, 149 F.3d at 249. Rather, “[e]ach case requires a detailed factual application of the twelve statutory criteria.” Id.
The majority concludes that Attleboro’s LPN charge nurses exercise supervisory authority in connection with four of the statutory criteria — discipline, adjustment of grievances, assignment, and responsibly direct CNAs — and that such authority entails the use of independent judgment. I disagree that the record in this case requires that conclusion.
II. STATUTORY SUPERVISORY CRITERIA
A. Discipline
The majority concludes that the Attle-boro LPNs have the authority to recommend discipline utilizing independent judgment because the LPNs may issue verbal and written warnings to CNAs for misconduct. The evidence discloses that the LPN charge nurses do not exercise independent judgment in recommending discipline because Attleboro limits their role to only reporting misconduct by CNAs.
The LPNs routinely issue warnings simply to provide their supervisors, the decision-makers, with a basis to determine whether a CNA should be disciplined and what type of discipline should be imposed. Each of the disciplinary documents in the record demonstrated that the “discipline imposed on the CNA was directed or authorized by a Unit Manager, Shift Supervisor, DON [Director of Nursing], or ADON [Assistant Director of Nursing].” App. at 337. None of the employee disciplinary notices submitted as evidence by Attleboro showed that an LPN had recommended a particular discipline in the portion of the form entitled “Recommended Corrective Action.” Instead, the LPNs merely restated the disciplinary issue, and stated that they referred the matter to the DON or that the CNAs should follow the procedures and regulations of Attleboro.
When faced with similar facts, the Eighth Circuit in Beverly Enters., Minn., Inc. v. NLRB, 148 F.3d 1042 (8th Cir.1998), concluded that Beverly Enterprise’s LPN charge nurses did not work as supervisors.
The disciplinary authority contemplated by section 2(11) exists only where an employee exercises independent judgment in prescribing a particular discipline or in recommending that one be prescribed. Here, the nurses are not an integral part of the disciplinary process. They play no role in determining whether an employee is disciplined or in determining the type of discipline to be imposed. Instead, their role is limited to a reporting function and does not require the use of independent judgment. “[T]he mere reporting of facts is not enough to make the reporter a supervisor.”
Beverly Enters., Minn., 148 F.3d at 1046 (quoting Highland Superstores, Inc. v. NLRB, 927 F.2d 918, 922 (6th Cir.1991)).
The minor supervisory role performed by the LPNs in the disciplinary process does not amount to a recommendation of discipline utilizing independent judgment. Instead, the issuance of oral and written warnings by the LPNs constitutes the use *173of routine judgment. The LPNs issue warnings when told to do so by their superiors or in the context of reporting a problem to their superiors. Substantial evidence supports the Regional Director’s conclusion that “[i]n preparing the disciplinary notices for review by conceded supervisory personnel, the LPN charge nurses merely serve in a reportorial capacity and is thus an insufficient basis to show supervisory status.” App. at 337-38.
B. Authority to Adjudicate Grievances
The majority claims that unrebutted evidence supports the conclusion that Attle-boro’s LPN charge nurses possess the authority to adjust grievances. The evidence does not support the conclusion that the LPNs have the authority to adjust grievances utilizing independent judgment. At-tleboro’s nursing home administrator Kathleen Krick testified that the LPNs can take care of grievances concerning “who has what assignment for the shift” and “whether or not work performance was completed.” App. at 87. When asked the question “do the LPNs have the authority to adjust grievances between CNAs — adjust disputes between CNAs[,]” DON Delcambre responded, “[t]wo CNAs that are arguing, yes.” App. at 155. That answer does not clearly answer the question asked. It would not be unusual for one worker to settle an argument among other co-workers. The record does not indicate what type of argument an LPN can or does resolve.
I note that the LPN job description does not include the authority to adjust grievances between CNAs. App. at 276-77. Because Dave Johnson, the scheduling coordinator, directs weekly assignments, employees could readily resolve disputes over assignments by referring to the weekly assignment and schedule. In addition, LPN Mohollen testified that her unit manager would resolve conflicts regarding CNA assignment. App. at 208. The remaining grievance adjustment by LPNs relates to work completion by CNAs. Deciding whether a CNA has completed work such as distribution of lunches entails routine decisionmaking, not an exercise of independent judgment.
The majority relies upon this court’s conclusion in Passavant that the resolution of minor disputes between CNAs required the use of independent judgment. Passavant, 149 F.3d at 248-49. In Passavant, this court accepted the factual findings of the Board but rejected the Board’s legal determinations based on the findings. Id. at 249. The Board in Passavant found that the LPNs had the ability to adjust grievances concerning assignments, break times, and lunch breaks under a collective bargaining agreement that defined “grievance” broadly. Id. at 248. In this case, the evidence only shows that LPNs can adjust a complaint regarding whether a CNA has completed her work. This type of minor dispute is distinguishable from the disputes handled by the LPNs in Pas-savant.2
Substantial evidence supports the Board’s conclusion that the LPNs do not use independent judgment to adjudge grievances. The facts of this case show that designated supervisors at Attleboro address grievances by CNAs concerning issues like assignments, scheduling and breaks. <S'ee App. at 332.
C. Authority to Assign and Direct CNAs
The majority concludes that the LPNs possess and exercise the authority to assign and direct CNAs utilizing independent judgment. However, the LPNs have *174only limited assignment authority and give only routine direction using professional judgment.
In determining whether the LPNs at Attleboro exercise independent judgment in assigning and directing CNAs, the majority relies upon the Fourth Circuit case Glenmark Assocs., Inc., v. NLRB, 147 F.3d 333 (4th Cir.1998). The facts of Glenmark should be distinguished from the facts in this case. In Glenmark, the nurses had the authority to alter patient assignments, call in additional CNAs for work, and allow CNAs to go home early. 147 F.3d at 341. The undisputed record in this case demonstrates that Attleboro’s LPNs have no authority to reorganize the schedule, request additional CNAs, or allow CNAs to go home early. Krick testified that Dave Johnson, the scheduling coordinator at Attleboro, has the responsibility for scheduling and staffing of the floors on a weekly basis. App. at 53. DON Delcambre testified that Johnson also has primary responsibility for finding replacement employees. App. at 123. Only if a supervisor requests assistance, would the Attleboro LPN help with phone calls to find replacement employees or ask employees on their shift if they would stay late. App. at 104, 123. Krick further revealed that the shift supervisor, not an LPN, would transfer a CNA to another floor to address a staff shortage. App. at 88. LPN Sharon Haley and LPN Donna Mohollen testified that their supervisors determined whether a CNA could leave early. App. at 194, 203.
On the day shift, the unit managers, the LPNs, and the CNAs work together in assigning the unassigned CNAs to work with particular patients. App. at 207. LPN Mohollen further testified that if the CNA did not want the assignment given, she would go to her unit manager to resolve the conflict. App. at 208. The limited role that the LPNs serve in the assignment of the CNAs does not justify a determination that they manage the assignment of the CNAs. Furthermore, the Board properly concluded that “distributing daily assignments to employees whose skills are not significantly varied, or to employees with different skills whose abilities are well known, is generally routine and not supervisory.” App. at 336.
The limited supervision exercised by the LPNs in their assignment and direction of the CNAs is more properly viewed as an exercise of their professional skills rather than an exercise of independent managerial judgment. The Seventh Circuit recently emphasized this concept as follows:
The most important point that the Center overlooks in emphasizing the supervisory responsibilities of the charge nurses ... is that nurses are professionals and their exercise of supervision is guided by professional training and norms. The charge nurses in this case are registered nurses, who are highly trained and responsible. Supervision exercised in accordance with professional rather than business norms is not supervision within the meaning of the supervisor provision, for no issue of divided loyalties is raised when supervision is required to conform to professional standards rather than to the company’s profit-maximizing objectives.
Grancare, 170 F.3d at 666-67 (quoting Children’s Habilitation Ctr., Inc. v. NLRB, 887 F.2d 130, 134 (7th Cir.1989)).
CNAs at Attleboro function just as the name of the position, certified nursing assistant, implies — as assistants to nurses who possess more knowledge and skills. The position of an LPN charge nurse at Attleboro requires the nurse to possess a two- or four-year degree from a nursing school, as well as a current practical nurse license. On the other hand, a CNA need only have an eighth grade education and to pass a certification program that consists of seventy-five hours of training to meet the minimum qualifications of the CNA position. Based on them respective educational background and training, a CNA clearly does not know as much as the LPNs about the proper medical treatment *175of the residents.3 DON Delcambre testified that in a medical emergency, the LPN may take control and determine “what level of care and what sense of urgency for care that resident” requires. App. at 142-43. The LPN would then ask for RN backup, and assistance from the CNA that could include directions to obtain medical supplies. App. at 145. The roles of the LPNs and CNAs as described in the record supports the Board’s conclusion that the LPNs were merely utilizing their greater skill and expertise to assist a lesser-skilled employee in correctly performing their duties.
The exercise of professional judgment does not preclude the exercise of independent judgment. Such a rule would mean that a professional could never function as a supervisor. In this case, the RNs who function as unit managers and shift supervisors clearly exercise both professional judgment as nurses and independent judgment as supervisors. However, in the case of the RNs who are unit managers and shift supervisors, their supervisory role is not limited to situations requiring professional judgment. For example, the RNs determine whether a CNA can leave a shift early. On the other hand, the LPN charge nurses at Attleboro, for the most part, exercise only professional medical judgment in assigning and giving directions to CNAs in a limited manner.
III. CONCLUSION
Substantial evidence supports the Board’s determination that Attleboro’s LPN charge nurses do not qualify as supervisors under section 2(11). The Board interprets “independent judgment” in a reasonable manner that is not arbitrary or capricious. Moreover, the record as a whole demonstrates that the Attleboro LPNs do not exercise “independent judgment.” Their supervision is limited to situations either requiring only routine deci-sionmaking or professional guidance over lesser-skilled CNAs.
Accordingly, I would enforce the Board’s orders and deny Attleboro’s petition for review.

. In the Board's two orders denying Attle-boro's request for review of the Regional Director's Decision and Direction of Election and granting the NLRB’s motion for summary judgment, the Board did not interpret the term "independent judgment.” App. at 418 and App. A to Attleboro's Br.


. The factual findings in this case can also be distinguished from the factual findings at issue in this court’s decision that Passavant relies upon, Warner Co. v. NLRB, 365 F.2d 435, 438 (3d Cir.1966). The supervisors in Warner resolved "complaints regarding work or vehicle assignments, work during lunch periods, starting times, and so forth." Id. Attleboro’s LPNs have no authority to adjudge grievances regarding assignments or scheduling. See App. at 332.


. DON Delcambre testified about a medical emergency where a CNA reported to the LPN that a resident had sustained a minor skin tear while bathing. The LPN in assessing the situation recognized that the resident, in fact, had fractured his toe and required hospital attention and multiple sutures. App. at 142. This testimony reveals that the CNA simply did not have the medical background to determine the needs of this resident. I suggest this represents the use of professional skills, rather than supervision.